DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 27 April, 2021 has been acknowledged. 
Claims 1,3, 5 – 9 and 11 – 13 have been amended. 
Claim 2 has been cancelled. 
Currently, claims 1 and 3 – 13 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cattoen (US Patent No. 5445021) in view of Albert (US Patent Publication No. 20160357488) and further in view of Maddanimath (US Patent Publication No. 20140104080).

6.	Regarding claim 1, Cattoen teaches a method for managing the display of a flight profile of an aircraft, the method being implemented by an electronic display management device and comprising displaying a vertical flight profile; 
acquiring at least one constraint associated with an upcoming point of a flight plan, each constraint including at least one reference altitude (Cattoen  Column 1 Line 61, Column 2 Line 57 and Fig. 4, “In addition, on at least one vertical line running through a way point, at least one of the following three altitude constraint symbols is displayed”, “They are in fact computed by the flight management system (FMS) of which the MCDU keyboard/screen constitutes the package for dialogue with the pilot”);
and wherein during the acquiring step, the at least one constraint is a passage altitude constraint of the aircraft (Cattoen, Column 1 line 37 – 45, Column 3 line 28 – 34, and Fig. 4, via the reference vertical trajectory is of course a theoretical trajectory which will only be followed approximately by the aircraft. It is for this reason that, with this trajectory are associated altitude constraint or limit symbols of three different types. Each constraint symbol is shown in FIG. 2 on a vertical line running through a way point. The figure shows that the flight path will be passing through all of the constraints displayed on the vsd);
wherein the symbol further includes additional signage representative of a prediction for realization of the passage altitude constraint by the aircraft (Cattoen Column 3 Line 66, Column 4 Line 46 and Fig. 4, “The flight management system predicts at each way point of the flight plan the passing speed of the aircraft”, “It is thus possible to indicate passage times and/or time constraints on the flight plan. The latter can be indicated by a message inscribed in window F.sub.4 situated below the designation of the way points”).
Cattoen does not explicitly teach determining a current range of altitudes displayed and also that if a respective reference altitude is not included in the current displayed altitude range, displaying a symbol representative of the constraint for said reference altitude not included in the current displayed altitude range.
Albert teaches determining a current range of altitudes displayed (Albert Paragraph 0057, “When the display range corresponds to a distance, according to a first variant, the lateral display range Lr is equal to this distance (for example 20 NM, i.e., approximately 36 km) and the vertical display range Vr is predefined as a function of the lateral display range”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen with the teachings of Albert of determining a range of altitudes to display. Doing so would allow for a more zoomed in view for 
Cattoen-Albert does not teach that if a respective reference altitude is not included in the current displayed altitude range, displaying a symbol representative of the constraint for said reference altitude not included in the current displayed altitude range.
	Maddanimath teaches that if a respective reference altitude is not included in the current displayed altitude range, displaying a symbol representative of the constraint for said reference altitude not included in the current displayed altitude range (Maddanimath Paragraph 0036 and Fig. 9, “For example, referring again to FIG. 9, intruders 88 and 89 on LMAP display 74 are above and below, respectively, host aircraft 50 and beyond the vertical range of VSD 76. Therefore, half of their respective symbols are displayed on the VSD as shown in FIG. 9”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen-Albert with the teachings of Maddanimath of displaying symbols for constraints that are beyond the current altitude range of the vsd. Doing so would allow for greater awareness of the surroundings of the flight path and ensure that the pilot is not caught off guard by the sudden appearance of new constraints coming into the altitude range, thus increasing safety.


    PNG
    media_image1.png
    443
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    630
    404
    media_image2.png
    Greyscale


7.	Regarding claim 3, Cattoen further teaches wherein during the acquiring step, each constraint is a passage altitude constraint of the aircraft (Cattoen Fig. 4, The figure shows that the flight path will be passing through all of the constraints displayed on the vsd).

A second symbol indicating a point corresponding to a minimum altitude at which the aerodyne can pass”),
an at or below altitude (Cattoen Column 1 Line 64, “A first symbol indicating a point corresponding to a maximum altitude at which the aerodyne can pass”),
an at altitude (Cattoen Column 3 Line 43, “The third symbol S.sub.3 is an index formed by two triangles opposed by a common vertex. This index indicates by means of its common vertex, the altitude at which the aircraft must necessarily pass”) and
an altitude window (Cattoen Column 2 Line 1, “A third symbol indicating a point corresponding to an altitude range at which the aerodyne must necessarily pass”, Examiner is interpreting this as meaning that when the vertices of the top and bottom triangle of the third symbol are touching, it relates to an altitude at which the aircraft must pass and when they are not touching it relates to an altitude range at which the aircraft can must pass through).

9.	Regarding claim 5, Cattoen in combination with Albert further teaches a method for a flight profile display management system that is able to display altitude constraints at their respective positions (Cattoen Column 1 Line 61 and Fig. 4).
Cattoen in combination with Albert does not teach that when the respective reference altitude is not included in the current displayed altitude range when the respective reference altitude is above the current displayed altitude range, the symbol has a first shape; and when the respective reference altitude is below the current displayed altitude range, the symbol has a second shape, different from the first shape.
For example, referring again to FIG. 9, intruders 88 and 89 on LMAP display 74 are above and below, respectively, host aircraft 50 and beyond the vertical range of VSD 76. Therefore, half of their respective symbols are displayed on the VSD as shown in FIG. 9”, The figure shows that the above and below cases both are represented by different symbols).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen-Albert with the teachings of Maddanimath of different displaying symbols for constraints that are beyond the current altitude range of the vsd. Doing so would allow for greater awareness of the surroundings of the flight path and ensure that the pilot is not caught off guard by the sudden appearance of new constraints coming into the altitude range, thus increasing safety, while also ensuring that the pilot is able to easily differentiate the different symbols being displayed.

10.	Regarding claim 6, Cattoen in combination with Albert further teaches a method for a flight profile display management system that is able to display altitude constraints at their respective positions (Cattoen Column 1 Line 61 and Fig. 4).
	Cattoen in combination with Albert does not teach during the display step, the symbol is displayed in a position of the constraint associated with said reference altitude not included in the current displayed altitude range

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen-Albert with the teachings of Maddanimath of displaying symbols for constraints that are beyond the current altitude range of the vsd at their respective positions. Doing so would allow for greater awareness of the surroundings of the flight path and ensure that the pilot is aware of the location of these constrains.

11.	Regarding claim 7, Cattoen in combination with Albert further teaches a method for a flight profile display management system that is able to display altitude constraints at their respective positions (Cattoen Column 1 Line 61 and Fig. 4).
Cattoen in combination with Albert does not teach that in the display step when the respective reference altitude is above the current displayed altitude range, the symbol is displayed at a maximum altitude of the current displayed altitude range; and when the respective reference altitude is below the current displayed altitude range, the symbol is displayed at a minimum altitude of the current displayed altitude range
 Maddanimath teaches a method wherein during the display step if the respective reference altitude is above the current displayed altitude range, the symbol is displayed at a maximum altitude of the current displayed altitude range; and if the respective reference altitude is below the current displayed altitude range, the symbol is displayed at a minimum altitude of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen-Albert with the teachings of Maddanimath of displaying symbols for constraints that are beyond the current altitude range of the vsd at the maximum or minimum altitude range respectively. Doing so would allow for greater awareness of the surroundings of the flight path and ensure that the symbol are not getting in the way of other relevant information being displayed while also allowing for the pilot to be aware of these constraints.

12.	Regarding claim 8, Cattoen teaches a non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, carry out the method according to claim 1 (Cattoen Fig. 6).

    PNG
    media_image3.png
    601
    511
    media_image3.png
    Greyscale


an acquisition module configured to acquire at least one constraint associated with an upcoming point of a flight plan, each constraint including at least one reference altitude and a display module configured to display a symbol representative of the constraint for said reference altitude (Cattoen  Column 1 Line 61, Column 2 Line 57 and Fig. 4, “In addition, on at least one vertical line running through a way point, at least one of the following three altitude constraint symbols is displayed”, “They are in fact computed by the flight management system (FMS) of which the MCDU keyboard/screen constitutes the package for dialogue with the pilot”); and
wherein the at least one constraint is a passage altitude constraint of the aircraft (Cattoen Fig. 4, The figure shows that the flight path will be passing through all of the constraints displayed on the vsd);
wherein the symbol further includes additional signage representative of a prediction for realization of the passage altitude constraint by the aircraft (Cattoen Column 3 Line 66, Column 4 Line 46 and Fig. 4, “The flight management system predicts at each way point of the flight plan the passing speed of the aircraft”, “It is thus possible to indicate passage times and/or time constraints on the flight plan. The latter can be indicated by a message inscribed in window F.sub.4 situated below the designation of the way points”).
Cattoen does not explicitly teach determining a current range of altitudes displayed.
Albert teaches determining a current range of altitudes displayed (Albert Paragraph 0057, “When the display range corresponds to a distance, according to a first variant, the lateral display range Lr is equal to this distance (for example 20 NM, i.e., approximately 36 km) and the vertical display range Vr is predefined as a function of the lateral display range”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen with the teachings of Albert of determining a range of altitudes to display. Doing so would allow for a more zoomed in view for the relevant altitudes for the flightpath instead of displaying the entire range of altitudes. This would allow for the relevant information to be displayed more clearly.
Cattoen in combination with Albert does not explicitly teach that the display module configured, when a respective reference altitude is not included in the current displayed altitude range, to display a symbol representative of the constraint for said reference altitude not included in the current displayed altitude range
Maddanimath teaches a display module configured, when a respective reference altitude is not included in the current displayed altitude range, to display a symbol representative of the constraint for said reference altitude not included in the current displayed altitude range (Maddanimath Paragraph 0036 and Fig. 9, “For example, referring again to FIG. 9, intruders 88 and 89 on LMAP display 74 are above and below, respectively, host aircraft 50 and beyond the vertical range of VSD 76. Therefore, half of their respective symbols are displayed on the VSD as shown in FIG. 9”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen-Albert with the teachings of Maddanimath of displaying symbols for constraints that are beyond the current altitude range of the vsd. Doing so would allow for greater awareness of the surroundings of the flight path and 

14.	Regarding claim 10, Cattoen further teaches an electronic system for displaying a flight profile of an aircraft, the system comprising a display screen and an electronic management device configured to manage the display of the flight profile on the display screen, wherein the electronic management device is according to claim 9 (Cattoen Fig. 6).

15.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cattoen in view of Albert and further in view of Maddanimath and in further view of Khatwa (US Patent Publication No. 20160133139).

16.	Regarding claim 11, Cattoen teaches a method for managing a display of a flight profile of an aircraft, the method being implemented by an electronic display management device and comprising determining a current range of altitudes displayed when displaying a vertical flight profile; 
acquiring at least one constraint associated with an upcoming point of a flight plan, each constraint including at least one reference altitude (Cattoen  Column 1 Line 61, Column 2 Line 57 and Fig. 4, “In addition, on at least one vertical line running through a way point, at least one of the following three altitude constraint symbols is displayed”, “They are in fact computed by the flight management system (FMS) of which the MCDU keyboard/screen constitutes the package for dialogue with the pilot”);
Cattoen does not explicitly teach determining a current range of altitudes displayed.
When the display range corresponds to a distance, according to a first variant, the lateral display range Lr is equal to this distance (for example 20 NM, i.e., approximately 36 km) and the vertical display range Vr is predefined as a function of the lateral display range”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen with the teachings of Albert of determining a range of altitudes to display. Doing so would allow for a more zoomed in view for the relevant altitudes for the flightpath instead of displaying the entire range of altitudes. This would allow for the relevant information to be displayed more clearly.
Cattoen in combination with Albert does not teach that when a respective reference altitude is not included in the current displayed altitude range, displaying a symbol representative of the constraint for said reference altitude not included in the current displayed altitude range wherein when the respective reference altitude is not included in the current displayed altitude range when the respective reference altitude is above the current displayed altitude range, the symbol has a first shape and when the respective reference altitude is below the current displayed altitude range, the symbol has a second shape, different from the first shape.
Maddanimath teaches when a respective reference altitude is not included in the current displayed altitude range, displaying a symbol representative of the constraint for said reference altitude not included in the current displayed altitude range (Maddanimath Paragraph 0036 and Fig. 9, “For example, referring again to FIG. 9, intruders 88 and 89 on LMAP display 74 are above and below, respectively, host aircraft 50 and beyond the vertical range of VSD 76. Therefore, half of their respective symbols are displayed on the VSD as shown in FIG. 9”),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen-Albert with the teachings of Maddanimath of displaying symbols for constraints that are beyond the current altitude range of the vsd. Doing so would allow for greater awareness of the surroundings of the flight path and ensure that the pilot is not caught off guard by the sudden appearance of new constraints coming into the altitude range, thus increasing safety.
Catteon does not teach that the first shape is an upward orientated half-disc, and wherein the second shape is a downward orientated half-disc
Khatwa teaches the technique of representing obstacles using a half-circle at their respective locations on the edge of an aircraft display (Khatwa Paragraph 0022, “The off-scale targets are shown as half-circle icons at the correct sensed bearing from the host aircraft”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen-Albert-Maddanimath with the teachings of Khatwa of the symbols being half-circles. The claimed limitation only teaches a different shape to represent the obstacles on the display without any clear advantage to using that shape instead of the one taught by the prior art. It was possible for one of ordinary skill in the art to have used any different shape to represent the obstacles on the display.

17.	Regarding claim 12, Cattoen further teaches a non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, carry out the method according to claim 11 (Cattoen Fig. 6).

18.	Regarding claim 13, Cattoen teaches an electronic display management device configured to manage the display of a flight profile of an aircraft, comprising displaying a vertical flight profile;
an acquisition module configured to acquire at least one constraint associated with an upcoming point of a flight plan, each constraint including at least one reference altitude (Cattoen  Column 1 Line 61, Column 2 Line 57 and Fig. 4, “In addition, on at least one vertical line running through a way point, at least one of the following three altitude constraint symbols is displayed”, “They are in fact computed by the flight management system (FMS) of which the MCDU keyboard/screen constitutes the package for dialogue with the pilot”);
Cattoen does not explicitly teach determining a current range of altitudes displayed.
Albert teaches determining a current range of altitudes displayed (Albert Paragraph 0057, “When the display range corresponds to a distance, according to a first variant, the lateral display range Lr is equal to this distance (for example 20 NM, i.e., approximately 36 km) and the vertical display range Vr is predefined as a function of the lateral display range”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen with the teachings of Albert of determining a range of altitudes to display. Doing so would allow for a more zoomed in view for 
Cattoen in combination with Albert does not teach a display module configured, when a respective reference altitude is not included in the current displayed altitude range, to display a symbol representative of the constraint for said reference altitude not included in the current displayed altitude range wherein when the respective reference altitude is not included in the current displayed altitude range when the respective reference altitude is above the current displayed altitude range, the symbol has a first shape and when the respective reference altitude is below the current displayed altitude range, the symbol has a second shape, different from the first shape.
Maddanimath teaches a display module configured, when a respective reference altitude is not included in the current displayed altitude range, to display a symbol representative of the constraint for said reference altitude not included in the current displayed altitude range (Maddanimath Paragraph 0036 and Fig. 9, “For example, referring again to FIG. 9, intruders 88 and 89 on LMAP display 74 are above and below, respectively, host aircraft 50 and beyond the vertical range of VSD 76. Therefore, half of their respective symbols are displayed on the VSD as shown in FIG. 9”),
wherein when the respective reference altitude is not included in the current displayed altitude range when the respective reference altitude is above the current displayed altitude range, the symbol has a first shape and when the respective reference altitude is below the current displayed altitude range, the symbol has a second shape, different from the first shape (Maddanimath Paragraph 0036 and Fig. 9, The figure shows that the above and below cases both are represented by different symbols).

Catteon does not teach that the first shape is an upward orientated half-disc, and wherein the second shape is a downward orientated half-disc
Khatwa teaches the technique of representing obstacles using a half-circle at their respective locations on the edge of an aircraft display (Khatwa Paragraph 0022, “The off-scale targets are shown as half-circle icons at the correct sensed bearing from the host aircraft”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified Cattoen-Albert-Maddanimath with the teachings of Khatwa of the symbols being half-circles. The claimed limitation only teaches a different shape to represent the obstacles on the display without any clear advantage to using that shape instead of the one taught by the prior art. It was possible for one of ordinary skill in the art to have used any different shape to represent the obstacles on the display.

Response to Arguments
Applicant's arguments filed 27 April, 2021 have been fully considered but they are not persuasive.


The Examiner respectfully contends that Cattoen further discloses element of wherein during the acquiring step, the at least one constraint is a passage altitude constraint of the aircraft and symbol includes additional signage representative of a prediction for realization of the passage altitude constraint by the aircraft in Column 1 line 37 – 45, Column 3 line 28 – 34, which explicitly discloses altitude constraint or limit symbols. Therefore, the Examiner finds the argument unpersuasive.

The Applicant further argues, “Further, Maddanimath, as cited, merely discloses that when intruders are outside the current range of altitudes displayed on the VD vertical flight profile, then they are displayed as special symbols, and at either the maximum or minimum 
Applicant’s arguments with respect to claims 11 – 13, which is argued in view of  Maddanimath reference, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662